The business and experience of the witness entitled the court to find as a reasonable inference that he was familiar with the market value of automobile trucks of all sizes and both new and used. The defendant's chief contention, however, is that the witness had not seen the plaintiff's truck before, and especially after, the accident. The hypothetical questions asked the witness assumed *Page 477 
a description of the truck and of the extent and nature of the damage to it which were warranted by the evidence. It is not to be said as a matter of law that a reliable opinion of the loss of value the accident caused could not be formed from such description, although the witness had not personally inspected the truck. If the inspection would have credited the testimony with more weight, yet inspection was not here required as a condition of some weight. The conclusion of the witness was essentially one of fact, and the due finding that he had special qualification so that it might be of some aid to the jury authorized the court to admit it. Harris v. Smith, 71 N.H. 330, 332.
Judgment on the verdict.
PAGE, J., was absent.